TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00793-CR


Charles Jerome Hutchinson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-10-900019, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


O R D E R


PER CURIAM

	Appellant Charles Jerome Hutchinson filed his notice of appeal on November 9,
2011.  This Court notified appellant on February 23, 2012 that he had not paid or made arrangements
to pay for the reporter's record and that his appeal would be considered without the reporter's record
and his brief would be due March 26, 2012, if he did not respond to the notice.  To date, appellant's
brief has not been filed and there has been no response to this Court's notice.
 Accordingly, we order appellant's retained counsel, Lance C. Hamm, to file
appellant's brief no later than April 30, 2012.  If the brief is not filed by that date, counsel may be
required to show cause why he should not be held in contempt of court.
	It is ordered on April 19, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish